DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 05/12/2022 has been entered. Claims 1, 2, 13 and 17 have been amended; claims 3-12, 14-16 and 18-21 have been canceled and claims 22-25 have been newly added. Thus, claims 1-2, 13, 17 and 22-25 are currently pending and are under examination.


Withdrawn/Moot Objections and Rejections
Claims 3-12, 14-16 and 18-21 have been canceled and thus any objections and rejections of the canceled claims are now moot.
Claim 1 has been amended by canceling reaction (c)(ii) conducted in gas phase and the remaining reaction (c)(i) conducts the reaction of 243db with HF in liquid phase induced by Lewis acid. The prior art reference Wendlinger teaches conducting the reaction of 243db with HF in gas phase to obtain 1234yf but fails to teach or suggest conducting the reaction in liquid phase and induced by Lewis acid.

Newly Applied Claim Objections
Claim 22 is objected to because of the following informalities: the claim recites an improper Markush language “from the group consisting of Sb fluorination catalysts” because a selection of alternatives has not been set forth. See MPEP § 2173.05(h) for a proper Markush language.

Newly Applied Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SbF5 in providing H2F+SbF6-, does not reasonably provide enablement for any Sb fluorination catalysts in providing H2F+SbF6-.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites Olah (Olah, G. A. et al. “Hydrogen Fluoride-Antimony(V)Fluoride)” Apr. 15, 2001, pages 1-8) as illustrative of the state of the prior art. Olah teaches a method for producing fluoroantimonic acid (equivalent to H2F+SbF6-) by mixing required amounts of hydrogen fluoride and antimony(v) fluoride (page 1, 1st col.).  Accordingly, the lack of significant guidance from the prior art with regard to producing H2F+SbF6- by reacting any Sb fluorination catalysts with HF other than SbF5 disclosed by Olah makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
The claim is drawn to the genus Sb fluorination catalyst in providing H2F+SbF6-, whereas the instant specification provides only specific example of using SbF5 that obtains H2F+SbF6- (page 24, line 14).
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ Sb fluorination catalysts providing active species H2F+SbF6- ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "antimony pentafluoride (SbF5)" and “prepared in an autoclave by reaction of SbCl5 with HF” as the halogenation catalysts.  There is insufficient antecedent basis for these limitations in the claim because the halogenation catalyst of claim 22 is H2F+SbF6-.

Allowable Subject Matter
Claims 1-2,13 and 17 are allowed and claims 22-25 are free of prior art. The closest prior art references, Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1) and Patent number CN109438170A, both cited in the Office action 02/15/2022, teach the production of 1234yf by the catalytic reaction of 243db with HF in gas phase. 
However, the above references fail to teach or suggest conducting the reaction in liquid phase and induced by Lewis acid or in gas phase in the presence of Sb fluorination catalyst providing H2F+SbF6-.

Conclusion
Claims 1-2, 13 and 17 are allowed and claims 22-25 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622